DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 12/10/2021 (“Amendment”). Claims 1-16 are currently under consideration. The Office acknowledges the amendments to claims 1-3, 9, and 10, as well as the addition of new claims 12-16. 
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anti-snoring device” in claims 1 and 10, “output device” in claim 1, “input device” in claim 2, “processing device” in claims 3 and 10, “input/output device” in claim 10, and “position correction device” in claim 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “anti-snoring device,” e.g. a nasal dilator as in claim 16; for “output device,” a display of the smartphone or PC described in e.g. ¶ 39; for “input device,” an input port of the smartphone or PC which can receive data; for “processing device,” a microprocessor as described in ¶ 25 of the specification as filed; and for “input/output device,” a port and display associated with the smartphone or PC).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Regarding claim 16, it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim element “position correction device” invokes 35 USC 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. E.g. the strap described in ¶ 37 is not sufficient structure to perform the entire recited function of position correction. See the 35 USC 112(b) and 35 USC 112(f) analysis herein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, claim element “position correction device” invokes 35 USC 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. E.g. the strap described in ¶ 37 is not sufficient structure to perform the entire recited function of position correction. See the 35 USC 112(a) and 35 USC 112(f) analysis herein. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-9 and 12-16 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process. Claims 10 and 11 are directed to a “system” and a 
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1 and 10 (and via claim 1, claim 11) recite (“set forth” or “describe”) the abstract idea of a method of organizing human activity, substantially as follows: 
performing an analysis of a sleep period of the patient in which snoring by the patient is occurring; determining an anti-snoring device for the patient based on information obtained in the analysis; advising the patient of the anti-snoring device; tracking a further sleep period of the patient in which the patient is employing the anti-snoring device; and advising the patient of changes to the anti-snoring device based on a comparison of information obtained in the tracking with data obtained in the analysis.
These steps describe the concept of making a medical observation, providing a treatment recommendation, observing effects of the treatment recommendation, and altering the treatment recommendation. I.e., it is merely trying a variety of potential treatments until something works, or modifying a treatment until it is optimized. This is the process doctors use every day to diagnose and treat their patients. Therefore, the claims are merely directed to a method of organizing human activity (compare to the examples in MPEP 2106.04(a)(2)(II)(C)). Alternatively, these steps can be considered a mental process performed in the doctor’s mind. 
Prong Two: Claims 1, 10, and 11 do not include additional elements that integrate the abstract idea into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. an electronic device having an output device, a processing device, a computer program product, an input/output device, etc.), and
add insignificant extra-solution activity (the pre-solution activity of: gathering data using one or more acoustic sensors).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way (note that the advising or outputting of advice is part of the method of organizing human activity, and is therefore not an additional element). No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 10, and 11 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the abstract idea (e.g. performing an acoustic analysis (claims 2-5), performing a subjective assessment (claims 6 and 7), and performing a self-assessment (claims 8 and 9), etc. These are all things the doctor can do to obtain additional data to inform their treatment recommendation. The self-assessment can also be performed by the patient themselves. In any case, these elements are directly tied to the human activity of determining a diagnosis and associated treatment); 
further describe the type of computer used as the tool (a smart phone or a personal computer (claims 12, 13, and 15)); 
further describe the pre-solution activity (wherein the input device is a microphone (claim 14)); and 
further describe the field of use (limiting the anti-snoring devices to a broad group of anti-snoring devices (claim 16)).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0240982 (“Westbrook’982”) in view of US Patent Application Publication 2016/0151603 (“Shouldice”) and US Patent Application Publication 2018/0078403 (“Remmers”).
Regarding claim 1, Westbrook’982 teaches [a] method for treating snoring by a patient (Fig. 1, steps 170 and 180, comparing individual data to a database and providing recommendations based thereon), the method comprising: performing with an electronic device an analysis of a sleep period of the patient in which snoring by the patient is occurring (Fig. 1, step 120, breathing discontinuity, ¶ 0086, snoring - also see Figs. 3 and 13, external computer system 390, and ¶¶s 0050-0052, describing using the system to analyze gathered data); determining with the electronic device an anti-snoring [solution] for the patient based on information obtained in the analysis (Fig. 1, step 180, disease management recommendations - also see ¶¶s 0084,0086, 0087, etc., describing apnea as corresponding to sleep disordered breathing, calculating severity of sleep disordered breathing, and relating changes in snoring patterns to treatment outcomes); advising the patient of the anti-snoring [solution] with an output device of the electronic device (¶¶s 0102-0104, generating and displaying a report with the disease management 
Westbrook’982 does not appear to explicitly teach determining, as the anti-snoring solution, an anti-snoring device for the patient to use, and advising the patient of the anti-snoring device (although ¶ 0111 does describe an oral appliance as part of a particular intervention, and Table 1 suggests that different DAU locations and other device combinations can provide different types of data necessary to quantify sleep quality). 
Shouldice teaches suggesting use of a product based on a detected sleep condition (¶ 0531, suggesting the use of blackout curtains depending on light levels; ¶ 0532, suggesting the use of a snoring reduction aid depending on snoring).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine and suggest that the patient use an anti-snoring device, as in Shouldice, for the purpose of treating the snoring (Westbrook’982: ¶ 0101, ensuring that an effective treatment is found; Shouldice: ¶ 0532, assistance for sleep disordered breathing).
Westbrook’982-Shouldice does not appear to explicitly teach tracking a further sleep period of the patient in which the patient is employing the anti-snoring device and advising, with the output device, the patient of changes to the anti-snoring device based on a comparison of information obtained in the tracking with data obtained in the analysis.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mandibular displacement device of Remmers as the anti-snoring device of Shouldice, and to change its protrusion level (and advise the patient thereof) based on subsequently gathered data, as in Remmers, for the purpose of finding an effective protrusion level for oral appliance therapy (Remmers: ¶ 0061).
Regarding claim 2, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein analyzing snoring by the patient comprises performing an acoustic analysis of the snoring by the patient using an input device of the electronic device (Westbrook’982: ¶ 0041, microphone 314, its data fed to computer 390 when the computer is performing the analysis).
Regarding claim 3, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 2, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein performing an acoustic analysis of the snoring by the patient comprises using a processing device of the electronic device (Westbrook’982: Fig. 13, processor 1310) to carry out one or more of: extracting snoring episodes from within a mixed acoustic signal (Westbrook’982: ¶ 0041, detecting snoring; ¶ 0088, differentiating snoring from coughing or wheezing); classifying snoring intensity of the snoring episodes (Westbrook’982: Fig. 8, identifying a period of increased snoring - see ¶ 0086); calculating the proportion of snoring episodes overnight; classifying the sound amplitude of the snoring episodes; and storing data resulting from the acoustic analysis.
Regarding claim 4, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 2, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein analyzing snoring by the patient comprises performing a spectral analysis of the snoring by the patient (Westbrook’982: ¶ 0088, analyzing the snoring signal in the frequency domain).
Regarding claim 5, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 4, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein analyzing 
Regarding claim 10, Westbrook’982 teaches [a] system for treating snoring by a patient (Fig. 1, steps 170 and 180, comparing individual data to a database and providing recommendations based thereon), the system comprising: a processing device having a memory associated therewith (Fig. 13, processor 1310 and memory 1320); one or more acoustic sensors in communication with the processing device (Fig. 3, acoustic microphone 314); and an input/output device structure to receive information from, and provide information to, the patient (Fig. 13 and ¶ 0052, I/O interface 1330 ), wherein the processing device is programmed to: utilize the one or more acoustic sensors in performing an analysis of snoring by the patient (Fig. 1, step 120, breathing discontinuity, ¶ 0086, snoring - also see ¶ 0041, using microphone 41 to detect snoring, and Figs. 3 and 13 and ¶¶s 0050-0052, describing using the system 390 to analyze gathered data); determining an anti-snoring [solution] for the patient based on information obtained in the analysis (Fig. 1, step 180, disease management recommendations - also see ¶¶s 0084,0086, 0087, etc., describing apnea as corresponding to sleep disordered breathing, calculating severity of sleep disordered breathing, and relating changes in snoring patterns to treatment outcomes); utilize the input/output device in advising the patient of the anti-snoring [solution] (¶¶s 0102-0104, generating and displaying a report with the disease management recommendations to assist clinicians and patients in disease management; ¶ 0087, displaying data using a user interface); utilize the one or more sensors in tracking further snoring, by the patient in response to the patient employing the anti-snoring [solution] (¶¶s 0104 (performing multiple repeat sleep studies to assess changes in sleep architecture resulting from use or discontinued use of e.g. medications (¶ 0104). I.e., a sleep study is recommended to observe changes when a patient begins using medication, and when the patient discontinues use of the medication. This suggests that recommendations are made, based on a sleep study, to take a medication, and then based on another sleep study, to discontinue taking the medication), 0105 (performing repeated testing until a desired result is achieved), 0106 (using sleep studies to ensure that a sleep disorder does not develop (which suggests repeated testing)), 0108, etc. - 
Westbrook’982 does not appear to explicitly teach determining, as the anti-snoring solution, an anti-snoring device for the patient to use, and advising the patient of the anti-snoring device (although ¶ 0111 does describe an oral appliance as part of a particular intervention, and Table 1 suggests that different DAU locations and other device combinations can provide different types of data necessary to quantify sleep quality). 
Shouldice teaches suggesting use of a product based on a detected sleep condition (¶ 0531, suggesting the use of blackout curtains depending on light levels; ¶ 0532, suggesting the use of a snoring reduction aid depending on snoring).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine and suggest that the patient use an anti-snoring device, as in Shouldice, for the purpose of treating the snoring (Westbrook’982: ¶ 0101, ensuring that an effective treatment is found; Shouldice: ¶ 0532, assistance for sleep disordered breathing).
Westbrook’982-Shouldice does not appear to explicitly teach tracking a further sleep period of the patient in which the patient is employing the anti-snoring device and advising, with the output device, the patient of changes to the anti-snoring device based on a comparison of information obtained in the tracking with data obtained in the analysis.
Remmers teaches recommending oral appliance therapy using a mandibular displacement device, and adjusting its protrusion level during a subsequent period to identify an effective protrusion level (¶ 0061).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mandibular displacement device of Remmers as the anti-snoring device of Shouldice, and to change its protrusion level (and advise the patient thereof) based on subsequently gathered data, as in Remmers, for the purpose of finding an effective protrusion level for oral appliance therapy (Remmers: ¶ 0061).
Regarding claim 11, Westbrook’982-Shouldice-Remmers teaches [a] computer program product including a non-transitory computer readable medium encoded with a computer program comprising 
Regarding claim 12, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein the electronic device comprises a smart phone (Shouldice: ¶ 0504, smart phones and PCs being known processing alternatives).
Regarding claim 13, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein the electronic device comprises a personal computer (Westbrook’982: ¶ 0051, user’s home computer system).
Regarding claim 14, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 2, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein the input device comprises a microphone (Westbrook’982: ¶ 0041).
Regarding claim 15, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 14, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein the electronic device comprises a smartphone (Shouldice: ¶ 0504, smart phones and PCs being known processing alternatives).
Regarding claim 16, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers further teaches wherein the anti-snoring device comprises one of: a nasal dilator, a position correction device, a position correction trainer, or a mandibular advancement device (Remmers: ¶ 0061, mandibular displacement device).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Westbrook’982-Shouldice-Remmers in view of US Patent Application Publication 2002/0165462 (“Westbrook’462”).
Regarding claims 6 and 7, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers does not appear to explicitly teach wherein analyzing snoring by the patient comprises performing a subjective assessment of snoring 
Westbrook’462 teaches using an Apnea Risk Evaluation System questionnaire together with collected physiological data to generate a report on a patient’s risk for sleep apnea (¶¶s 0053, 0055).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a questionnaire and analyze responses thereto as part of the analysis of Westbrook’982-Shouldice-Remmers, as in Westbrook’462, for the purpose of including sleep apnea risk levels in the generated reports to improve the quality/comprehensiveness of the reports (Westbrook’462: ¶¶s 0053, 0055), and to enable provision of better disease management recommendations (Westbrook’982: where the recommendations are based on the sleep study reports).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Westbrook’982-Shouldice-Remmers in view of non-patent publication Creedon, Aaron. “Determine Why You Snore: Easy Tests You Can Do Alone.” Choosing The Best Snoring Mouthpiece, 27 May 2013, web.archive.org/web/20160601182050/www.withoutsnoring.com/determine-why-you-snore-easy-tests-you-can-do-alone (“Creedon”).
Regarding claims 8 and 9, Westbrook’982-Shouldice-Remmers teaches all the features with respect to claim 1, as outlined above. Westbrook’982-Shouldice-Remmers does not appear to explicitly teach wherein analyzing snoring by the patient comprises performing a self-assessment for determining a source of the snoring by the patient, wherein performing a self-assessment comprises generating snoring sounds by closing and opening the nostrils and mouth of the patient in order to identify the most likely source of the snoring by the patient.
Creedon teaches self-assessment tests which can be performed to determine the cause of snoring. The tests help identify whether the tongue, nose, or mouth are the cause, and the nose and mouth tests include closing and opening nostrils and mouth (see “The Nose” and “Open Mouth” headings).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these snoring self-assessment tests together with the audio-based detection of Westbrook’982-Shouldice-Remmers, for the purpose of helping to choose an anti-snoring device as part of the treatment recommendations contemplated (Creedon: last sentence of “Easy test you can do on your own” section).

Response to Arguments
Applicant’s arguments filed 12/10/2021 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. The amendments related to the rejections under 35 USC 112(a) and (b) based on interpretations under 35 USC 112(f) are persuasive, and the rejections are accordingly withdrawn. The amendment related to the other rejection under 35 USC 112(b) is persuasive and the rejection is accordingly withdrawn. New rejections under 35 USC 112(a) and (b) are added due to the recitation of “position correction device.” 
In response to the arguments regarding the rejections under 35 USC 101, they are not persuasive. The recitation of advising about “changes to the anti-snoring device” is not a particular treatment or prophylaxis step. Advising is merely providing a data output. No change is actually made to the anti-snoring device. Further, the change is not limited to a change that improves treatment of the patient. It is broad enough to cover any change to the device, even one that has not yet been made. Therefore, the claims remain rejected under 35 USC 101.
The amendments with respect to the rejections under 35 USC 103 are persuasive, but a new grounds of rejection is made in further view of Shouldice and Remmers. Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791